Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 19, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*925Claimant received a warning letter from his supervisor indicating that the supervisor had been told that claimant was making disparaging comments concerning her work performance. The letter set forth the specific comments attributed to claimant and concluded that if such behavior continued he would be fired. Claimant denied making the comments and informed his supervisor that he wished to file a grievance. He then went to the employer’s director and was again told that he would be dismissed if the comments did not cease. Although claimant contends that the director told him that he would be fired if the grievance was pursued, the director denied making such a statement. In addition, the director also stated that he personally heard claimant make one of the derogatory remarks. Claimant then submitted his resignation.
Given these facts and the record before us, there is substantial evidence to support the conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714). It was for the Board to resolve any conflicts in the evidence and assess the witnesses’ credibility (see, supra). Although claimant quit because he believed he was going to be dismissed, quitting in anticipation of discharge does not constitute good cause for leaving employment (see, Matter of Mastro [Levine] 52 AD2d 708). The same holds true with respect to an employee’s inability to get along with a supervisor (see, Matter of Grossman [Levine] 51 AD2d 853) and any supervisory criticism of an employee’s work (see, Matter of Hogan [Schenectady Discount Corp.—Levine] 50 AD2d 650). We have considered claimant’s remaining contentions and we reject them as unpersuasive.
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.